Citation Nr: 1118820	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  05-27 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability characterized by pain of the bilateral lower extremities, originally claimed as peripheral neuropathy of the right and left lower extremities.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability.

4.  Entitlement to service connection for right arm and shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981, from January 1982 to July 1982, from December 1990 to July 1991 and from February 2003 to September 2003 with additional service in the Army National Guard.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was scheduled to present testimony before a traveling Veterans Law Judge (VLJ) on March 24, 2009.  However, she failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to this hearing, and reflects no additional requests for an appeals hearing, the Board deems the request withdrawn.  See 38 C.F.R. § 20.704.

In October 2009, the Board granted service connection for degenerative joint disease of the left acromioclavicular joint (claimed as pain of the left shoulder and arm) and remanded the remaining claims for further development, to include obtaining the Veteran's Persian Gulf examination report and arranging for appropriate VA medical examinations.  At that time, the issues before the Board also included claims of  edema of the bilateral lower extremities.  A rating decision issued in February 2011 granted service connection for degenerative joint disease of the left acromioclavicular joint (claimed as pain of the left shoulder and arm), venous insufficiency of the right lower extremity with swelling, and venous insufficiency of the left lower extremity with swelling (both originally claimed as edema of the bilateral lower extremities).  The Veteran did not appeal the initial disability rating or effective date assigned for any of these conditions.  Therefore, those claims have been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date); see also, 38 C.F.R. § 20.200.

In light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran is presumed to be seeking service connection based on her symptoms, not based on a specific diagnosis.  As such, the Veteran's claims of entitlement to service connection for bilateral peripheral neuropathy have been considered as the more general claims of service connection for disabilities characterized by pain of the lower extremities.  Ultimately, as explained below, these symptoms have been attributed to a diagnosis of fibromyalgia.  As fibromyalgia is a chronic condition which may affect the entire body, the original claims relating to the right and left lower extremities have been combined.  This change is reflected in the title page.  

The issues of entitlement to service connection for bilateral knee disabilities and for a right shoulder/arm disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran's pain in the bilateral lower extremities has been attributed to a diagnosis of fibromyalgia.



CONCLUSION OF LAW

Fibromyalgia, characterized by pain of the bilateral lower extremities, was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board awards service connection for fibromyalgia, characterized by pain of the bilateral lower extremities, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary here.

Pain of the Bilateral Lower Extremities

The Veteran's service personnel records reflect active duty in the Southwest Asia Theater of operations during the Persian Gulf War.  As such, she is considered a Persian Gulf Veteran.  See 38 C.F.R. § 3.317.

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, such as fibromyalgia, that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117(a); 38 C.F.R. § 3.317(a).  Unlike claims for direct service connection, the Veteran is not required to provide competent evidence linking a current disability to an event during service for claims of for service connection for fibromyalgia.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).

In this case, the Veteran initially claimed service connection for peripheral neuropathy of both the right and left lower extremities.  This diagnosis was provided by her private health care providers.  By contrast, VA treatment records reference possible peripheral neuropathy but contain a diagnosis of fibromyalgia.  Moreover, the March 2010 VA medical examiner found no evidence of peripheral neuropathy and the neurological examination was completely intact.  Instead, that examiner attributed her complaints of pain to fibromyalgia.

The remaining question is whether the Veteran's fibromyalgia became manifest in service or to a degree of 10 percent or more since service.  In this regard, at the time of her physical evaluation board examination, the Veteran was found to have bilateral lower extremity paresthesia and dysthesia of unknown etiology.  The Board notes that these are sometimes associated symptoms of fibromyalgia.  However, a medical opinion linking them to the current diagnosis is not provided in the record and the Board is prohibited from basing a decision on its own unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of a diagnostic code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  Under the relevant diagnostic code for fibromyalgia (Diagnostic Code 5025), a 10 percent disability evaluation is warranted if the symptoms require continuous medication for control.  In this case, that question is complicated by the Veteran's additional, painful disabilities.  The record shows that the Veteran is currently taking hydrocodone and tramadol for pain.  The Board acknowledges that these are strong pain medications and that medicine is unable to differentiate between what pain it treats.  By taking these medications for her other disabilities, the Veteran would be constructively treating the pain associated with her fibromyalgia.  The Board is unable to surmise whether, absent these additional disabilities and their treatment, the Veteran's fibromyalgia would require continuous medication for control.  However, the Veteran should not be penalized for having additional disabilities.  Therefore, in viewing the evidence in a light most favorable to the Veteran, the Board finds that her fibromyalgia, characterized by pain in the bilateral lower extremities, has become manifest to a degree of 10 percent or more.  Moreover, the record does not contain any affirmative evidence to show that the Veteran's fibromyalgia was not incurred in service.  Therefore service connection is warranted.

As fibromyalgia is a chronic condition which may affect the entire body, the original claims for separate service connection for the right and left lower extremities are combined together.   


ORDER

Service connection for fibromyalgia, characterized by pain of the bilateral lower extremities, is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

Upon review of the claims file, the Board finds, unfortunately, that the remaining issues must again be remanded for additional development and adjudication.

In a notation on his October 2007 release form for the medical records from Dr. C.G., the Veteran refers to a Social Security Administration (SSA) claim.  Currently, the claims file does not contain any SSA records.  To the extent that these records may address his claimed disabilities, VA must locate them, including any administrative decision(s) on her application for SSA disability benefits and all underlying medical records, and associate them with the claims folder.  Although the record is unclear as to whether the Veteran is in fact receiving SSA disability benefits, the Board cannot conclude that the SSA records are not relevant.  Therefore, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to contact SSA in order to obtain copies of records pertinent to the Veteran's claim for SSA benefits.  If the records are not available, a notation to that effect should be made in the claims folder and communicated to the Veteran.

2.   Thereafter, the RO/AMC should readjudicate the issues of entitlement to service connection for a right knee disability, a left knee disability, and a right shoulder and arm disability, in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


